Citation Nr: 1315996	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from August 1978 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, granted service connection for residuals of tear to left rectus femoris muscle of the thigh with painful scarring and assigned an initial 10 percent rating, effective October 15, 2002.  

In April 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.  A statement of the case (SOC) was issued in June 2006.  In a June 2006 DRO rating decision attached to the SOC, an earlier effective date of September 30, 2002 was assigned for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.  

The August 2006 VA Form 9 indicated that the Veteran desired a DRO hearing prior to a decision by the Board.  However, in June 2007, the Veteran asked that the DRO hearing be canceled.  In July 2008, the Board requested clarification of whether the Veteran desired a hearing.  In August 2008, the Veteran responded and requested a hearing before the Board at his local RO.  The statement was received at the RO.  Unaware of the Veteran's hearing request, the Board issued a decision and remand in August 2008.  Following development directed by the remand, and the issuance of a supplemental statement of the case in July 2011, the Board vacated the August 2008 decision in its entirety, in November 2011.  The Board explained that the August 2008 decision had been rendered without the Board realizing that the Veteran had requested for a Board hearing.  The Board also remanded the matter on appeal to the RO for scheduling of the requested Board hearing.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The appeal originally consisted of five issues.  Three of the issues were disposed of in a December 2012 Board decision.  The claims for service connection for a chronic lumbar strain as well as claim for entitlement to an initial rating in excess of 10 percent for residuals of a tear to the left rectus femoris muscle of the thigh with painful scarring were remanded by the Board in December 2012.  While on remand, the claim for service connection of a chronic lumbar strain was granted by the RO. The award of service connection of a chronic lumbar strain was a full grant of the benefit sought on appeal and satisfied the appeal as to that issue.  As such, the only remaining issue on appeal is the claim for an initial rating in excess of 10 percent for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  Evidence in the electronic folder has been reviewed.  The electronic folder contains a July 2011 DRO rating decision that is duplicative of the July 2011 SSOC.  The remaining evidence in the electronic folder is either duplicative of evidence already in the paper claims file, or is not relevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's left thigh disability involves no more than overall moderate injury to Muscle Group (MG) XIV, characterized by some loss of muscle substance, pain, and a lowered threshold of fatigue, weakness, and some incoordination of gait with repetitive use.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of tear to left rectus femoris muscle of the thigh with painful scarring  are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40. 4.45, 4.56, 4.73, Diagnostic Code (Code) 5314 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The claim on appeal arose from a claim for, and award of, service connection.  Pertinent to the service connection claim, a May 2003 letter provided notice to the Veteran meeting some of the VCAA's content of notice requirements, to include an explanation of the information and evidence needed to support the claim, and identification of what evidence VA had obtained or would obtain.  As service connection was ultimately established, any error or omission in the notice pertinent to the service connection claim clearly did not prejudice the Veteran.

Furthermore, after the award of service connection and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)). However, the June 2006 SOC set forth the criteria for higher ratings for thigh muscle injuries (the timing and form of which suffices for Dingess/Hartman) as well as the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Also, a May 2006 letter, provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of private medical records and the reports of May 2003 and February 2013 VA examinations.  The Board notes that the Veteran's service treatment records (STRs) from his second period of service have been secured.  The Board acknowledges that the claims file includes no STRs from the Veteran's first period of service.  A Formal Finding of Unavailability of the treatment records for this period was made in May 2011 and the Veteran has been so informed.  Further, the Veteran acknowledged the unavailability of the records during his June 2012 Board hearing, and indicated that he had also attempted to obtain the records, to no avail.  See Transcript [T.] page 12.  The Board finds that no further RO action is this regard is warranted.

Regarding the VA examination reports, the Veteran has not suggested that the May 2003 VA examination report was in any way inadequate.  Although the Veteran asserts that the February 2013 VA examination was quick, he has not indicated that any of the examiner's findings with regard to functional loss are in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

The Board notes that the February 2013 VA examination was undertaken at the direction of the December 2012 remand.  The Board notes that the VA examiner indicated that disability benefits questionnaires (DBQs) were not completed for the hip or scar despite the DBQs having been requested by the AMC.  Significantly, the examiner explained that the Veteran had full range of motion in the hip and that although the Veteran had an indentation in his left thigh muscle, he did not have a scar.  As the VA examiner has offered input on the relevant questions regarding the hip and scar despite the lack of DBQ, the Board finds that the VA examiner substantially complied with the December 2012 request for an examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board notes that, in an April 2013 letter addressed to the AMC, the Veteran indicated that he had a report from his private physician.  Unfortunately, the Veteran did not provide a copy of the report with his letter.  However, as explained below, the Veteran has conveyed the information from the physician's report that he believes to be important, and the Board has considered such information in its evaluation of the disability under consideration.

Further, the Veteran was provided opportunities to set forth his contentions during his June 2012 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the issue on appeal was identified.  Board Hearing Transcript [T.] at p. 2.  Also, information was solicited regarding the severity of his left thigh muscle disability.  See T. at p. 15-20.  The criteria for ratings of muscle disabilities were discussed.  T.  p. 15.  Moreover, the Veteran was asked whether his disability had worsened since the last VA examination.  T. p. 20.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497. 

Also, the hearing discussion did not reveal any evidence that might be available that had not been submitted, and nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for a higher rating for his left thigh disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Given that, and as reflected in the facts cited above, the Board hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In this case, the Veteran injured his left rectus femoris muscle while running sprints in service.  In June 2003, the RO granted service connection for residuals of the injury and assigned a 10 percent disability rating.  The Veteran disagreed with the assigned rating and asserts that his disability is more than moderately disabling (i.e., more than 10 percent disabling). 
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56, and include type of injury, history and complaints, and objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through- and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Under the Rating Schedule, muscle disabilities are evaluated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.

Moderate injury results from a through and through or deep penetrating wound without the explosive effect of high velocity missile and no residuals of debridement or prolonged infection.  Objective findings include relatively small or linear entrance and exit scars with some loss of deep fascia or muscle substance or impaired muscle tonus.  A moderate injury will also be classified as such when there is a loss of power or lowered threshold of fatigue when compared to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle injury involves a through-and- through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular scarring.  There must be evidence of a hospitalization for a prolonged period in service for treatment of a wound of severe grade.  The record must contain consistent complaints of cardinal symptoms of muscle wounds. Evidence of unemployability, because of inability to keep up with work requirements, if present, must be considered.  The objective findings are entrance and, if present, exit scars that are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side. The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2012).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

Thus, the first matter that the Board must address is whether the Veteran's tear to left rectus femoris muscle of the thigh with chronic painful scarring is "moderate," "moderately severe," or "severe."  If the disability is moderately severe, a higher, 30 percent rating is warranted; otherwise, the criteria for a rating in excess of 10 percent are not met for the tear to left rectus femoris muscle of the thigh, exclusive of any separate rating for the scars and neurological symptoms discussed below. 

In this case, the area affected by the Veteran's muscle injury is MG XIV.  The function of MG XIV is the following: extension of knee (2, 3, 4, and 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with MG XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). The muscles involved are the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus extremus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  A moderate injury to this muscle group warrants a 10 percent rating.  A moderately severe injury warrants a 30 percent rating.  And, a severe injury warrants a 40 percent disability rating.  38 C.F.R. § 4.73, Code 5314.

During the May 2003 VA examination, the Veteran reported that he had pain in his left thigh particularly when going up and down stairs.  He denied muscular spasms or fasciculations.  He thought his leg was weaker with repetitive use.  Physical examination revealed equal deep tendon reflexes at the knees.  Motor strength testing was 5/5 for the quadriceps and anterior tibial groups.  Sensation was intact throughout.  There were no gross deformities of the left thigh.  There was one inch of atrophy at the mid-thigh in comparison to the right thigh.  There was slight tenderness of the muscular structures over the mid-anterior thigh.  Bilateral muscle strength testing of the hip flexors, abductors, and adductors was 5/5.  There was no evidence of muscle hernia.  The examiner noted that he expected the Veteran to experience moderate fatigue and weakness and mild incoordination in gait, but no additional limitation of motion with repetitive use of the thigh musculature. Employment would be affected by doing any job involving long periods of standing, walking, traversing irregular terrain, and heavy lifting.

May 2005 private treatment records from Dr. C. P. document  normal muscle strength, with no rigidity, flaccid paralysis, cogwheel paralysis, spasticity, atrophy, tremor, fasciculation, or tardive dyskinesia.  There was no sensory deficit with normal touch, pinprick, vibration, and proprioception sensation.

Pursuant to the December 2012 remand, the Veteran underwent another VA examination in February 2013.  At that time, the Veteran reported symptoms including daily pain estimated at a three out of 10 on the pain scale with 10 being the highest level of pain.  The Veteran indicated that his pain flares to an 8 or 9 out of 10 during physical activity.  He also complained of weakness, loss of feeling, and a little numbness.  He reported that he had spasms in the past but not lately.  He reported that the left thigh felt like it was getting weaker over time.  He reported that he tries to run but still has problems.  He reported that he is able to work with it though and gets tired at times.  The examiner noted the following cardinal signs and symptoms of muscle disability: consistent loss of power; consistent weakness; consistent lowered threshold of fatigue; and consistent fatigue-pain.  On muscle strength evaluation, the examiner noted left knee extension (muscle group XIV) at 4 out of 5 as compared to right knee extension, which was 5 out of 5.  The examiner also noted three centimeters of muscle atrophy of the left thigh affecting muscle group XIV.  The examiner noted that the Veteran does not use any assistive devices.  There was no X-ray evidence of retained metallic fragments in any muscle group.  The examiner noted that the Veteran's disability affected his ability work in that his left thigh gets tired and he has to rest or pace himself.  The Veteran reported he had not missed work over the past year due to his thigh condition.  The examiner noted that the Veteran had full range of motion of the hip without pain.  The examiner also noted that the Veteran does not have any scar due to his muscle injury, including scars that are superficial or deep.  Overall, the examiner opined that the Veteran's thigh disability was moderate in severity with evidence of consistent pain and flare-ups of pain, loss of strength and endurance, and objective findings of muscle atrophy. 

Considering  the above-cited evidence in light of the applicable rating criteria and cited legal authority, the Board finds that, since the effective date of the award of service connection; no more than a 10 percent rating for the left thigh disability is warranted.

Competent evidence shows that the Veteran's service-connected left thigh disability is consistent with no more than overall moderate muscle injury.  While an inch of left thigh atrophy was noted in comparison to the right thigh on May 2003 VA examination and three centimeters of muscle atrophy was noted at the February 2013 VA examination, there was no indication of muscle or tissue loss indicative of a moderately severe muscle injury.  Moreover, the May 2003 VA examination results support a finding of moderate disability as test results of strength and endurance of the left thigh were 5/5 and did not show positive evidence of impairment in comparison with the right thigh.  Additionally, the May 2003 VA examiner noted moderate fatigue, weakness, and incoordination of gait were expected with repetitive use, but limitation of motion was not expected.  The May 2003 VA examiner noted that the Veteran's employment options would be affected by jobs involving long periods of standing, walking, traversing irregular terrain, and heavy lifting; however, he did not indicate that it would affect his employment in maintenance.

Similarly, the February 2013 examination report supports a finding of no more than moderate overall disability.  The examiner specifically noted that the disability was moderate in severity based on a review of the Veteran's claimed symptoms as well as objective testing including strength and endurance testing affecting the left thigh at 4/5 as compared with 5/5 on the right thigh.  The February 2013 VA examiner noted weakness and fatigue and that the Veteran had to rest periodically at work but did not indicate that it affected his current employment in a warehouse.  There is no indication in the record that the Veteran's left thigh disability has caused him to be unable to keep up with his work requirements at any time.  For example, the February 2013 VA examiner noted that the Veteran had not missed work in the past year, due to his left thigh disability.

The Board notes that the chronic, painful scar has been appropriately included as part of the muscle disability.  Generally, a scar may be rated separately if it is shown to cause separate impairment that is not encompassed by the rating assigned to the muscle disability. Here, the evidence does not show that the scar causes impairment distinct from what is already considered in the rating assigned for muscle impairment.  In fact, the February 2013 VA examiner noted that the Veteran had a slight indentation on his left thigh but no scar.  For these reasons, a separate compensable rating under 38 C.F.R. § 4.118, Codes 7801-7805 is not warranted.  Similarly, a separate compensable rating for neurological impairment is not warranted as neurological impairment has not been raised by the record.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

However, even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, as regards functional loss due to pain, weakness, and other factors, the Board finds that no higher rating is assignable for the left thigh muscle injury. Although in May 2003, the VA examiner stated that the Veteran's function was additionally limited by moderate fatigue and weakness, and mild incoordination in gait, following repetitive use or during flare-ups, the Board notes that in May 2003, the Veteran had 5/5 strength of the hip musculature.  Similarly, in February 2013, the examiner noted that his ability to work was affected by the disability inasmuch as the left thigh would get tired and the Veteran would need to rest or pace himself.  However, the examiner noted that the Veteran had full range of motion in the hips without pain, and had knee extension strength at 4 out of 5.  The February 2013 examiner noted that the Veteran had consistent pain with flare-ups, loss of strength and endurance and objective findings of muscle atrophy, yet the examiner opined that the Veteran's disability was moderate in severity.  On this record, then, there is no basis for the Board to find that even during flare-ups or with repeated activity, the Veteran experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom that is so disabling as to warrant assignment of the 30 percent rating under DC 5314.

In reaching this conclusion, the Board has also considered the Veteran's sworn testimony during the June 2012 Board hearing as well as his written assertions.  In the April 2003 statement. the Veteran argued that the pain and loss of motion he experienced in his thigh should be rated at least 30 percent disabling.  The Board has also considered his sworn testimony regarding a dull aching pain as well as numbness, in the left thigh.  T. p. 18.  He also testified that he experiences pain when walking up an incline as well as difficulty getting up from a crouching position.  T. pp. 16-17.  He testified that he takes over the counter medication for relief of inflammation.  He also testified that he noticed, through his senses, that he did not have as much strength in the left leg as he did in the right leg. T. p. 19.  He also testified that he has been told that there is no available treatment for the disability to improve the condition because the muscle is gone.  T.  17.  

The Board notes that the Veteran is competent to report his symptoms but he is not competent to offer an opinion as to the severity of his disability or the rating that should be assigned.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay persons are competent to report their observations as they come to them through their senses).  In evaluating a claim for higher ran increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  

The Board acknowledges that the Veteran submitted a letter to the AMC in April 2013 arguing that his private physician has noted a two centimeter difference in thickness between the Veteran's legs and that the private physician noted that the Veteran had lost approximately 25 percent of muscle strength in the left leg.  As noted above, the Veteran did not include his private physician's report with the letter.  However, even considering the points noted, no higher rating is assignable; 

The information as to atrophy measurement and muscle loss are in accord with the February 2013 clinical findings by the VA examiner.  Specifically, the February 2013 VA examiner found a three centimeter difference between the left and right thigh muscles.  Additionally, the VA examiner noted that the Veteran had strength of 4/5 (which equates to a 20 percent loss), for the left knee extension, which involves the muscle group in question.  Thus the February 2013 VA examination findings are substantially the same as the those findings reported by the Veteran in the April 2013 letter.  In fact, the February 2013 VA examiner's finding of muscle atrophy is worse than that reported by the Veteran in the April 2013 letter. 

The Board empathizes with the Veteran's frustration in the disability rating schedule and emphasizes that there is not a direct correlation between the percentage of muscle strength loss and the percentage of disability rating assigned.  In other words, a 10 percent disability rating does not equate to a 10 percent loss of muscle strength.  Rather, disability ratings are made by the application of a schedule of ratings that is based on average impairment of earning capacity as determined by the clinical evidence of record.  As discussed above, the moderate left thigh muscle disability corresponds to a 10 percent disability rating.  The Board finds that the medical findings-which directly address the criteria pursuant to  which the service-connected disability is evaluated-demonstrate no more than moderate left thigh disability.  The Board finds that these clinical findings more probative in evaluating the disability than the Veteran's own assertions as severity of his disability.   

On this record, the Board finds that an initial schedular rating in excess of 10 percent for the tear to left rectus femoris muscle of the thigh with painful scarring is not warranted.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the October 2002 effective date of the award of service connection, the service-connected left thigh disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the June 2006 SOC and discussed in the March 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the applicable rating criteria adequate to evaluate the disability under consideration at all pertinent points.  As indicated, the criteria provide for higher ratings, but, as has been explained thoroughly herein, the currently assigned rating adequately contemplate the manifestations of disability.  Significantly, there is no argument or evidence that this applicable criteria are not adequate to evaluate the disability.  Because the applicable schedular rating criteria are deemed adequate to evaluate the disability, the Board need not address whether the Veteran's disability picture reflects such exceptional factors as periods of repeated hospitalization or marked interference with employment.  [However, the Board notes, parenthetically, that there is no indication whatsoever of frequent treatment-much less, hospitalization-for the left thigh, or marked interference with employment.  In fact, he reported to the February 2013 VA examiner that he had not missed work in the past year due to his thigh disability.] 

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that, in conjunction with the claim for higher rating, the Veteran has not argued, and the evidence does not indicate, that he is unemployable due to the disability under consideration.  To the contrary, as noted above, in February 2013, he reported that he is currently employed in a warehouse.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to the service-connected left thigh disability under consideration has not been raised, and need not be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

For all the foregoing reasons, the Board concludes that there is no basis for stated rating of the left thigh disability, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for residuals, tear to left rectus femoris muscle of the thigh with painful scarring is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


